United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2342
                                    ___________

James Irvin,                             *
                                         *
               Appellant,                *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Dave Dormire; Charles Turner;            *
Bill Galloway,                           * [UNPUBLISHED]
                                         *
               Appellees.                *
                                    ___________

                              Submitted: July 5, 2007
                                  Filed: July 10, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate James Irvin appeals the district court’s1 denial of his February
2006 Federal Rule of Civil Procedure 60(b) motion, in which he had asked the court
to set aside its April 2005 dismissal of his civil rights action. We find no abuse of
discretion in the denial of the motion. See Greyhound Lines, Inc. v. Wade, 485 F.3d
1032, 1036 (8th Cir. 2007) (standard of review); Hunter v. Underwood, 362 F.3d 468,
475 (8th Cir. 2004) (appeal from denial of Rule 60(b) motion does not raise


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
underlying judgment for consideration, and such motion cannot substitute for timely
appeal from judgment). Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-